
	
		II
		110th CONGRESS
		1st Session
		S. 1216
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To allow certain nationals of Mexico entering the State
		  of New Mexico on a temporary basis to travel up to 100 miles from the
		  international border between the State of New Mexico and Mexico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Laser Visa Extension Act of
			 2007.
		2.Travel
			 privileges for certain temporary visitors from Mexico
			(a)In
			 generalExcept as provided in subsection (b), the Secretary of
			 Homeland Security shall permit a national of Mexico to travel up to 100 miles
			 from the international border between Mexico and the State of New Mexico if
			 such national—
				(1)possesses a valid
			 machine-readable biometric border crossing identification card issued by a
			 consular officer of the Department of State;
				(2)enters the State
			 of New Mexico through a port of entry where such card is processed using a
			 machine reader;
				(3)has successfully
			 completed any background check required by the Secretary for such travel;
			 and
				(4)is admitted into
			 the United States as a nonimmigrant under section 101(a)(15)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)).
				(b)ExceptionOn
			 a case-by-case basis, the Secretary of Homeland Security may limit the travel
			 of a national of Mexico who meets the requirements of paragraphs (1) through
			 (4) of subsection (a) to a distance of less than 100 miles from the
			 international border between Mexico and the State of New Mexico if the
			 Secretary determines that the national was previously admitted into the United
			 States as a nonimmigrant and violated the terms and conditions of the
			 national's nonimmigrant status.
			
